United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO & FIREARMS,
Fairview Heights, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2371
Issued: August 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from a July 22, 2009 decision of
the Office of Workers’ Compensation Programs denying his claim for an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this claim.
ISSUE
The issue is whether appellant has greater than a total 48 percent impairment to his left
arm for which he received a schedule award.
FACTUAL HISTORY
On June 22, 2000 appellant, then a 37-year-old special agent, filed a traumatic injury
claim alleging that on June 2, 2000 he dislocated his left shoulder while performing pull-ups for
his physical certification. The Office accepted the claim for left shoulder labral tear and
authorized left shoulder arthroscopy with anterior shoulder reconstruction, which was performed
on July 26, 2000 and placed him on the periodic rolls. Appellant returned to full-time regular

duty on December 2, 2001. Subsequently, the Office accepted a recurrence of disability
beginning February 10, 2003 and authorized additional shoulder surgery, which took place on
April 22, 2003. Appellant returned to limited duty on October 9, 2003.
On April 25, 2006 the Office accepted appellant’s claim for a recurrence of disability
beginning March 23, 2006 and again authorized left arthroscopic surgery, which was performed
on May 15, 2006. It expanded the acceptance of his claim to include hemorrhage of the
gastrointestinal tract and injury to the left axillary nerve.1
On December 3, 2001 appellant filed a claim for a schedule award.
By decision dated April 9, 2002, the Office issued a schedule award for 27 percent
permanent impairment of the left upper extremity. The period of the award ran from March 19,
2002 to October 29, 2003. On September 1, 2005 the Office granted appellant a schedule award
for an additional 21 percent impairment of the left upper extremity. The period of the award ran
from November 8, 2004 to February 9, 2006. The total of both awards was 48 percent left arm
impairment.
On May 29 and July 19, 2007 appellant filed a claim for an increased schedule award.
In a report dated September 4, 2007, Dr. Jack C. Tippet, a second opinion Board-certified
orthopedic surgeon, found that appellant had reached maximum medical improvement by
May 1, 2007. Using the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides) he determined that appellant had
16 percent impairment for 10 degrees flexion, 1 percent impairment for 41 degrees extension,
5 percent impairment for 72 degrees abduction, 1 percent impairment for 20 degrees adduction,
0 percent impairment for 80 degrees internal rotation and 1 percent impairment for 20 degrees
external rotation using Figure 16-40, Figure 16-43 and Figure 16-46 at pages 476, 477 and 479,
respectively. This provided 24 percent permanent impairment based on range of motion.
Dr. Tippet found that appellant had strength of 2/5 as appellant was unable to hold arm in
abduction against gravity and thus had 40 percent of normal or a 60 percent loss of strength.
Using the Combined Values Chart for range of motion and muscle weakness, he concluded that
appellant had 65 percent left upper extremity impairment.
In an October 29, 2007 report, Dr. Daniel D. Zimmerman, an Office medical adviser,
reviewed Dr. Tippet’s rating and noted that the impairment for strength using Table 16-35 was
not calculated correctly.
On November 6, 2007 Dr. Tippet agreed with Dr. Zimmerman that his calculation for
shoulder weakness was incorrect and revised his rating to reflect 40 percent left upper extremity
impairment.
On November 9, 2007 Dr. Zimmerman again reviewed both of Dr. Tippet’s reports and
determined that appellant had 42 percent left upper extremity impairment. The reports by
1

By decision dated July 30, 2007, the Office denied appellant’s claim for a schedule award for his upper
gastrointestinal tract as it was not covered under the Federal Employees’ Compensation Act.

2

Drs. Tippet and Zimmerman agreed that appellant sustained 42 percent left upper extremity
impairment.
By decision dated February 12, 2008, the Office denied appellant’s claim for an
additional schedule award as he had previously been awarded a total of 48 percent permanent
impairment.
On February 16, 2008 appellant requested an oral hearing before an Office hearing
representation. A telephonic hearing was held on June 11, 2008.
On March 5, 2008 Dr. Naseem A. Shekhani, an examining Board-certified physiatrist and
family practitioner, concluded that appellant had 57 percent impairment of his left upper
extremity. Using the fifth edition of the A.M.A., Guides and using Figure 16-43, Figure 16-46
and Table 16-15, page 492, he found 11 percent impairment for 20 degrees flexion, 2 percent
impairment for 15 degrees extension, 10 percent impairment for 10 degrees abduction, 1 percent
impairment for 10 degrees adduction, 2 percent impairment for 10 degrees external rotation and
“internal rotation XX% for 10 degrees.2” This totaled 31 percent permanent impairment for
range of motion.
Dr. Shekhani identified the affected nerve as the axillary nerve which had a maximum
impairment of 5 percent for sensory loss and 35 percent for motor loss. He classified the sensory
deficit at 80 percent impairment thereby reducing the maximum impairment for sensory deficit
to 4 percent (.80 x 5 percent) and 28 percent for motor deficit (.80 x 35 percent).
Using the Combined Values Chart, page 604, Dr. Shekhani combined the 4 percent with
28 percent to reach 31 percent impairment for the axillary nerve. He also found seven percent
sensory deficit alone for the ulnar nerve below the forearm, also from Table 16-15, page 492.
Combining the 31 percent for the axillary nerve and 7 percent for the ulnar nerve, Dr. Shekhani
found 37 percent for sensory deficit. Combining the 37 percent with the 31 percent loss of range
of motion, he found the total permanent impairment of left upper extremity at 57 percent.
On May 12, 2008 Dr. Raymond F. Cohen, an attending osteopath, concluded that
appellant had a total 69 percent impairment of the left arm, using the fifth edition of the A.M.A.,
Guides. He concluded that appellant had a Grade 3 muscle function with 26 percent deficit and a
Grade 3 sensory deficit of 26 percent, relying on Table 16-10. Dr. Cohen combined these for a
total 38 percent combined motor and sensory impairment of the axillary nerve.
As to appellant’s loss of range of motion, Dr. Cohen used Figure 16-40, Figure 16-43 and
Figure 16-46 to find 16 percent impairment for 10 degrees flexion, 4 percent impairment for
20 degrees extension, 7 percent impairment for 20 degrees abduction, 2 percent impairment for
30 degrees adduction, 4 percent impairment for 50 degrees external rotation and 2 percent
impairment for 50 degrees internal rotation, resulting in a total 35 percent impairment. Using the
Combined Values Chart, Dr. Cohen combined 38 percent with 35 percent for a total left upper
extremity impairment of 69 percent.
2

Based on the measurement of 10 degrees for internal rotation, this calculation should be five percent, according
to Figure 16.46, page 479. Using 5 percent would agree with Dr. Shekhani’s calculation of 31 percent.

3

On July 13, 2008 Dr. Zimmerman reviewed the impairment ratings by Drs. Cohen and
Shekhani. He opined that neither physician’s ratings could be used to determine permanent
impairment under the A.M.A., Guides.
The Office medical adviser corrected Dr. Cohen’s rating on motor and sensory deficit due
to the axillary nerve condition. Dr. Cohen’s report found that appellant had 26 percent sensory
and motor deficits of the axillary nerve. Dr. Zimmerman multiplied 26 percent times the
maximum 5 percent for sensory deficit to equal 1 percent (.26 x 5 percent) and multiplied
26 percent times the maximum 35 percent for weakness to equal 9 percent (.26 x 35 percent).
This totaled 10 percent for the axillary nerve impairment.
Using the Combined Values Chart, the Office medical adviser combined the 10 percent
nerve deficit with the 35 percent range of motion deficit to total 42 percent impairment. As this
did not exceed the prior 48 percent schedule award, the medical evidence did not warrant an
additional schedule award.
With respect to Dr. Shekhani, the Office medical adviser disagreed with his finding of 80
percent impairment for weakness. The definition in the A.M.A., Guides under Table 16-11, page
484, to find 80 percent impairment is “evidence of slight contractibility; no joint movement.”
The range of motion measurements reported by Dr. Shekhani did not comport with that
description.
By decision dated August 12, 2008, the Office denied appellant’s claim for an increased
schedule award finding that the reports of Drs. Cohen and Shekhani to be insufficient. It relied
on the Office medical adviser’s rating.
On August 21, 2008 appellant requested an oral hearing before an Office hearing
representative, which was held on December 18, 2008.
On January 9, 2009 the Office received a November 6, 2008 report by Dr. David T.
Volarich, an examining osteopath, and a December 6, 2008 report from Dr. John S. Daniels, an
attending Board-certified internist and appellant’s primary care physician. Dr. Daniels
concluded that based on appellant’s third surgery he should be entitled to a schedule award
greater than 47 percent. He reviewed the medical evidence and stated that there was no question
that the weakness in appellant’s left upper extremity had progressed.
Dr. Volarich found that appellant had a total of 58 percent left arm impairment using the
fifth edition of the A.M.A., Guides. Using Figure 16-40, Figure 16-43 and Figure 16-46 to find
11 percent impairment for 20 degrees flexion, 2 percent impairment for 15 degrees extension,
7 percent impairment for 20 degrees abduction, 1 percent impairment for 25 degrees adduction,
1 percent impairment for 15 degrees external rotation and 2 percent impairment for 60 degrees
internal rotation. Adding these impairments together results in a total 24 percent left upper
extremity impairment due to motion loss.
With respect to sensory loss for ulnar neuropathy in the forearm and hand, Dr. Volarich
used Table 16-10, page 482. He classified Grade 3 sensory deficit based on distorted tactile
sensation of 50 percent. Dr. Volarich applied this grading to Table 16-15, page 492 with
reference to the ulnar below forearm nerve loss and multiplied 7 percent by 50 percent to find a
4

total ulnar nerve sensory deficit of 3.5 percent, which was rounded up to 4 percent. Appellant
was also found to have 75 percent sensory deficit due to peripheral nerve impairment. Applying
this rating to the maximum sensory loss of the axillary nerve, appellant was found to have
4 percent (.75 x 5 percent) impairment due to axillary nerve palsy.
As to the left upper extremity motor loss, Dr. Volarich used Table 16-11, page 484 where
he found a Grade 2 bordering on Grade 1 motor deficit impairment with 75 percent motor deficit,
finding no active joint motion. Using Table 16-15, page 492 he multiplied 35 percent for
axillary nerve by 75 percent (.75 x 35 percent) to find a total motor loss impairment due to
axillary nerve of 26 percent.
Dr. Volarich stated that these measurements did not adequately address the remaining
losses to appellant’s arm. He used Table 16-34, page 509 to measure the impairment due to
atrophy and disuse of the left upper extremity. Dr. Volarich concluded that appellant’s index of
58 percent placed him in the mid-category, which represented 20 percent impairment. Adding
24 percent for motor deficit, 32 percent for peripheral nerve involvement and 20 percent for
weakness, he found that appellant had 58 percent total left upper extremity impairment.
Dr. Cohen reviewed Dr. Volarich’s report and agreed that his rating was more
appropriate than Dr. Cohen’s previous rating of 69 percent.
On February 23, 2009 the Office hearing representative found the reports by Drs. Cohen,
Daniels and Volarich required further review by the Office medical adviser. The Office hearing
representative set aside the August 12, 2008 decision and remanded the case to the Office.
On March 10 and May 13, 2009 Dr. Zimmerman reviewed the reports submitted by
Drs. Daniels, Cohen and Volarich. By notes dated March 10, 2009, the Office medical adviser
reviewed the report of Dr. Volarich. He discounted Dr. Volarich’s report by noting that the
Office had not accepted an axillary nerve lesion or any ulnar nerve entrapment. The medical
adviser stated that, if there was such an entrapment, it had not been treated by any physician and
could not be considered to be at maximum medical improvement. Even including the
questionable findings of axillary nerve condition of Dr. Volarich’s report, Dr. Zimmerman
found, using the Combined Values Chart, that 26 percent plus 24 percent plus 4 percent still
yielded only 46 percent -- less than the 48 percent already awarded.
On May 13, 2009 Dr. Zimmerman acknowledged that the Office had accepted an axillary
nerve condition. He noted, however, that the previous calculations had included the nerve
impairment ratings and the award still did not exceed the 48 percent already awarded.
Dr. Zimmerman reiterated his opinion that the medical evidence did not establish that appellant
had greater than 48 percent impairment of the left upper extremity, for which he received
schedule awards.
On June 21, 2009 Dr. Zimmerman was again asked by the Office to review appellant’s
medical records using the sixth edition of the A.M.A., Guides. As of May 1, 2009, the sixth
edition was to be utilized to calculate all schedule awards. Dr. Zimmerman noted that the sixth
edition was diagnosis based and only one diagnosis was appropriate. He calculated an
impairment rating for each accepted condition. Using Table 15-5, page 404 the impairment
value for a labral tear could be no more than 5 percent. Using Table 15-5, page 403, appellant’s
5

dislocated shoulder would be Class 3 and the maximum impairment rating is 46 percent. Using
the Table 15-21, page 436, the Office medical adviser found the axillary nerve impairment Class
3 and the maximum impairment was 35 percent. Dr. Zimmerman applied Table 15-34, page
475, to find that appellant’s range of motion deficits totaled 25 percent left upper extremity as
measured by Dr. Volarich. He stated that, in using the sixth edition of the A.M.A., Guides, the
highest impairment rating was 46 percent and thus does not establish that appellant had more
than the 48 percent left upper extremity impairment previously received.
By decision dated July 22, 2009, the Office denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, the Office adopted
the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
After obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the Office medical adviser providing rationale for the
percentage of impairment specified.7
ANALYSIS
The Board finds that this case is not in posture for decision.
Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides. The Bulletin clarifies that “Any
recalculations of previous awards which result from hearings or reconsideration decisions issued
on or after May 1, 2009, should be based on the [sixth] edition of the A.M.A., Guides.” The
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

6

Bulletin notes, “a claimant who has received a schedule award calculated under a previous
edition and who claims an increased award, will receive a calculation according to the [sixth]
edition for any decision issued on or after May 1, 2009.”
The Office properly forwarded the case to Dr. Zimmerman to evaluate appellant’s claim
under the sixth edition. The sixth edition has changed its focus to be more “diagnosis based with
these diagnoses being evidence-based when possible.”8 Under Chapter 15, The Upper
Extremities, the A.M.A., Guides states: “Most impairment values for the upper extremity are
calculated using the diagnosis-based impairments [(DBI)].”9 Under section 15.2, the A.M.A.,
Guides explain that “Most impairments are based on the DBI, in which an impairment class is
determined by the diagnosis and specific criteria; this is then adjusted by ‘non-key’ factors
(grade modifiers) that may include functional history (FH), physical examination (PE) and
clinical studies (CS)…. Alternative approaches are also provided for basing impairment on
peripheral nerve deficits, CRPS, amputation and range of motion.... Range of motion ratings
cannot be combined with other approaches, with the exception of amputation. Complex regional
pain syndrome ratings cannot be combined with other approaches.”10
Consistent with the sixth edition, Dr. Zimmerman noted that each accepted condition
should be evaluated under the DBI method to determine which would allow for the most
clinically accurate impairment rating. He cited under section 15.2, “In most cases only one
diagnosis will be appropriate.”11 Dr. Zimmerman further referenced that under section 15.3c, “In
the shoulder, it is not uncommon for rotator cuff tears, SLAP or other labral lesions and biceps
tendon pathology to all be present simultaneously. The evaluator is expected to choose the most
significant diagnosis and to rate only that diagnosis using the DBI method that has been
described.”12 If CS confirm more than one of those diagnoses, the grade can be modified
accordingly.13
Using the DBI method, Dr. Zimmerman rated each of appellant’s accepted conditions:
dislocation of the shoulder, a labral tear and injury to the axillary nerve. For dislocation of the
shoulder, the Office medical adviser referred to Table 15-5 on page 40514 and based on
appellant’s condition as reported by his physicians classified it as Class 3 where the range of the
impairment was from 34 to 46 percent. Although he noted that, as appellant had surgical
treatment the range would fall in the middle, he believed it could be as high as 46 percent.
As for the labral tear, again using Table 15-5 on page 404, Dr. Zimmerman noted the
maximum rating was five percent.
8

A.M.A., Guides, page 2

9

Id. at 385.

10

Id.

11

Id.

12

Id. at 409.

13

Id.

14

Although the report lists page 403, it is clear from the A.M.A., Guides that it should be page 405.

7

The axillary nerve injury was evaluated using Table 15-21 on page 436. Due to the
seriousness of this injury, Dr. Zimmerman rated it a Class 3, for which the impairment rating
ranged from 26 to 35 percent. Because of the limitation on appellant’s activities of daily living,15
the Office medical adviser found that the impairment rating could reach the maximum
impairment rating of 35 percent.
The A.M.A., Guides also provide for an impairment rating for loss of range of motion.
Under section 17.7, however, the sixth edition states: “This section is to be used as a standalone rating when other grids refer you to this section or when no other diagnosis-based sections
of this chapter are applicable for impairment rating of a condition.” (Emphasis in the original).
Using the range of motion values reported by Dr. Volarich, the Office medical adviser found
under Table 15-34 that flexion of 20 degrees equals nine percent impairment; extension of
15 degrees equals two percent impairment; abduction of 20 degrees equals six percent
impairment; adduction of 25 degrees equals two percent impairment; internal rotation of
60 degrees equals two percent impairment; and external rotation of 15 degrees equals four
percent impairment. This totaled a 25 percent permanent impairment rating for range of motion.
Considering the four different methods for rating impairment, the Office medical adviser
determined the highest rating was 46 percent for dislocation of the shoulder. As this was less
than the previous schedule award of 48 percent, the Office, by decision dated July 22, 2009,
denied appellant’s claim for an increased schedule award.
The Board finds, however, that the case is not in posture for decision. Regarding nerve
injuries, the A.M.A., Guides state: “Peripheral nerve impairment may be combined with DBIs at
the upper extremity level as long as the DBI does not encompass the nerve impairment.”16 The
A.M.A., Guides continue, however, “Characteristic deformities and manifestations resulting
from peripheral nerve lesions, such as restricted motion, atrophy and vacomotor, trophic and
reflex changes, have been taken into consideration in the estimated impairment values shown in
this section. Therefore, when impairment results strictly from a peripheral nerve lesion, no other
rating method is applied to this section to avoid duplication or unwarranted increase in the
impairment estimation.”17
The Office medical adviser did not specifically address whether the axillary nerve
impairment rating may be combined with the DBI impairment rating of 34 to 46 percent or
whether the A.M.A., Guides preclude such combination. Under section 2.7 of the A.M.A.,
Guides, an explanation of how the impairment rating was calculated is a crucial part of the sixth
edition.18 It is unclear in this case whether appellant’s severe motor limitations results from the
axillary nerve impairment would be fully compensated as the DBI rating. “Discussion of how
the [A.M.A.,] Guides’ criteria were applied to medical information that generated the specific

15

See A.M.A., Guides page 482-86.

16

Id. at 419.

17

Id. at 423.

18

Id. at 28.

8

rating is required for an impairment rating to be consistent with the [A.M.A.,] Guides.”19 As
there was no discussion by the Office medical adviser as to whether these impairment ratings
may be combined, the case will be remanded for further clarification.
CONCLUSION
The Board will set aside the Office decision and remand the case for further development
consistent with the findings herein.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2009 is set aside and remanded for further development.
Issued: August 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Id.

9

